Title: From Alexander Hamilton to Nathaniel Mitchell, [20 July 1787]
From: Hamilton, Alexander
To: Mitchell, Nathaniel



Dear Sir
[New York, July 20, 1787]

Agreeably to what passed between us I have had an interview with Mr. Auldjo, and I flatter myself, if there is (as I doubt not there will be) as much moderation on the part of Major Peirce as there appears to be on that of Mr. Auldjo, that the affair between them may yet be amicably terminated.
But Mr. Auldjo observes, I confess in my opinion with propriety, that he ought to know with some precision the matters which have given offence to Major Pearce before he can enter into explanations, which he declares himself to be ready to do with coolness and candour, the moment he shall be enabled to do it by a specification of the subjects of complaint.
If a personal interview is for any reason disagreeable to Major Pearce I entreat you, my dear Sir to obtain from him and to communicate to me by letter the substance of what has occasioned his dissatisfaction, with so much particularity only, as will put it in the power of Mr. Auldjo to give an explicit answer. Major Pearce will, I hope, have no scruples about this, for as the door of explanation has been opened by Mr. Auldjo, there is no punctilio which stands in his way; and I trust he will feel the force of a sentiment, which prudence and humanity equally dictate, that extremities ought then only to ensue, when, after a fair experiment, accommodation has been found impracticable. An attention to this principle interests the characters of both the Gentlemen concerned and with them our own; and, from every other consideration, as well as that of personal friend ship to the parties, I sincerely wish to give it its full operation. I am convinced you are not less anxious to effect this than myself and I trust our joint endeavours will not prove unsuccessful.
I cannot hewever conclude without making one remark. Though Mr. Auldjo has expressed and still entertains a desire of explanation it would ill become him to solicit it. Whatever therefore in my expressions may seem to urge such an explanation with the earnestness of entreaty must be ascribed to my own feelings and to that inclination which every man of sensibility must feel—not to see extremities take place if it be in his power to prevent them or until they become an absolutely necessary sacrifice to the prejudices of public opinion.
I remain with sincere regard   Dr Sir   Your Obed ser
Alex Hamilton
New York July 20. 1787
The Honble Mr. Mitchell

